Citation Nr: 1001944	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-39 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected bilateral feet disabilities.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to October 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In December 2007, the Board remanded the issue on appeal for 
further development.  Unfortunately, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In December 2007, the matter on appeal was remanded to afford 
the Veteran proper notice and a VA examination.  In February 
2008, he received proper notice as requested.  In October 
2008, the Veteran underwent a VA examination that addressed 
the likelihood that his current neuropathy was incurred in 
military service, whether the in-service foot surgeries are 
related to his current diagnosis, and the likelihood that his 
current bilateral peripheral neuropathy of the lower 
extremities is related to Agent Orange or Benzine exposure 
during his military service.  Following an examination 
wherein the  claims file was reviewed, the examiner opined 
that the neuropathy is not as least as likely as not incurred 
in military service and his in-service foot surgeries are not 
as least as likely as not related to his current diagnosis.  
Further, the examiner added that his bilateral peripheral 
neuropathy is not as least as likely as not related to Agent 
Orange or Benzine exposure during military service and is not 
caused by or permanently aggravated by his service-connected 
feet disabilities.  Lastly, the examiner concluded that the 
Veteran's bilateral peripheral neuropathy of the lower 
extremities is not congenital or developmental defect as it 
is an inflammatory disease.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Although the October 2008 VA examiner answered each of the 
questions posed by the Board, he did not support his 
conclusions with a rationale.  In this regard, after opining 
that the Veteran's bilateral peripheral neuropathy of the 
lower extremities is not caused by or permanently aggravated 
by his service-connected feet disabilities, he listed as his 
rationale the evidence he cited from the claims file to 
support his opinion as well as testing results.  However, he 
did not elaborate on how he interpreted the evidence he cited 
to support his opinions.  See generally Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008) (a mere review of the 
claims file without more does not automatically render an 
examiner's opinion persuasive).  Thus, the Board is unclear 
how the evidence the examiner cited supports his conclusions.  

Additionally, after stating that the bilateral peripheral 
neuropathy is not a least as likely as not related to Agent 
Orange or Benzine exposure during service, the examiner 
referenced the Agent Orange Review published by VA's 
Environmental Agent Service which indicated that only 
peripheral neuropathy of transient acute or subacute forms 
are associated with herbicide exposure and not the chronic 
persistent forms.  The Board is unclear whether the examiner 
is concluding that the Veteran's bilateral peripheral 
neuropathy of the lower extremities is not related to Agent 
Orange exposure merely because it is not listed as one of the 
presumptive conditions found to be associated with Agent 
Orange exposure, like acute and subacute peripheral 
neuropathy.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
However, as noted in Stefl v. Nicholson, 21 Vet. App. 120 
(2007), the availability of presumptive service connection 
for some conditions based on exposure to Agent Orange does 
not preclude direct service connection for other conditions 
based on exposure to Agent Orange.  See also Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  Moreover, the examiner 
did not comment on the relationship between Benzine exposure 
and the Veteran's disability.  Consequently, a remand is 
necessary to afford the Veteran an adequate examination with 
appropriate rationale.  

Moreover, the Board notes that the Veteran was not provided 
with the provisions of the secondary service connection 
regulation in effect when the Veteran filed his claim as well 
as the new version.  38 C.F.R. § 3.310(a) (2006) and 38 
C.F.R. § 3.310(b) (2009).  Thus, such should be provided on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the claims file to 
the examiner who conducted the October 
2008 VA examiner and ask him to provide a 
complete rationale for all conclusions 
reached.  The examiner should note that 
the availability of presumptive service 
connection for some conditions based on 
exposure to Agent Orange does not preclude 
direct service connection for other 
conditions based on exposure to Agent 
Orange.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

If it is not possible to return the claims 
file to the examiner who conducted the 
October 2008 VA examiner, please schedule 
the Veteran for a VA examination to 
evaluate his bilateral peripheral 
neuropathy of the lower extremities.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should fully 
explain all conclusions reached.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including 
the service treatment records, private 
treatment reports, VA treatment reports, 
and October 2008 VA examination, the 
examiner should opine as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the current neuropathy is 
causally or etiologically related to the 
Veteran's military service (June 1966 to 
October 1975).  The Board is particularly 
interested in ascertaining whether the in-
service foot surgeries are related to his 
current diagnosis.  

Additionally, the examiner should opine as 
to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral peripheral neuropathy of 
the lower extremities is related to Agent 
Orange or Benzine exposure during his 
military service.  The examiner should 
note that the availability of presumptive 
service connection for some conditions 
based on exposure to Agent Orange does not 
preclude direct service connection for 
other conditions based on exposure to 
Agent Orange.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)  

Additionally, the examiner should note 
whether the Veteran's bilateral peripheral 
neuropathy of the lower extremities is a 
congenital or developmental defect as 
opposed to a disease.  

b.  Further, the examiner should opine as 
to the relationship, if any, between 
bilateral peripheral neuropathy of the 
lower extremities and the Veteran's 
service-connected feet disabilities.  
Again, any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to comment as to whether it is 
at least as likely as not that the 
Veteran's current bilateral peripheral 
neuropathy of the lower extremities is 
either caused by or permanently aggravated 
by his service-connected feet disabilities 
to the extent possible and if so, to what 
degree.  The examiner should fully explain 
any conclusions reached.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After the aforementioned development 
has been completed, the RO/AMC should 
readjudicate the claim for entitlement to 
service connection for bilateral 
peripheral neuropathy of the lower 
extremities.  Further, the RO/AMC must 
readjudicate the claim under both the old 
and the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 38 C.F.R. § 3.310(b) 
(2009).  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
contains all pertinent regulations 
including 38 C.F.R. § 3.310(a) (2006) and 
38 C.F.R. § 3.310(b) (2009) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


